339 F.2d 263
Mariau A. MIGNOGNAv.PENNSYLVANIA RAILROAD COMPANY, a Corp., Appellant.
No. 14900.
United States Court of Appeals Third Circuit.
Argued December 15, 1964.
Decided December 22, 1964.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
William C. Walker, Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa., for appellant.
William W. McVay, McArdle, Harrington, Feeney & McLaughlin, Pittsburgh, Pa., for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
In this Federal Employers' Liability Act case, on the question of whether plaintiff's injuries were the result of the accident involved, the trial judge was properly within the record in holding that the causation from said accident for plaintiff's injuries "* * * was sufficiently inferrable from the evidence, particularly from the testimony of Dr. Henninger; * * *". The other issue before us concerns remarks by counsel for the plaintiff during his summation. From our own study of the transcript, we are satisfied that the trial court did not abuse its discretion in denying a new trial on this ground.


2
The judgment of the district court will be affirmed.